Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed February 8, 2022, claims 1, 4, 9, 10, 15, 18, and 23-24 were amended.

Applicant amendments to claims 1, 9, 15,  and 23 changes the scope of the claims, by adding the following limitation, “carrying, by the MN, indication information through a newly defined first field in the inter-node signaling message, the indication information being used for instructing the SN to execute the PDCP data recovery process; wherein the newly defined first field is an optional attribute or mandatory attribute field; or carrying, by the MN, the indication information by reusing a second field in the inter- node signaling message; wherein the second field comprises at least two coding forms, different coding forms are used for carrying different information, and one of the at least two coding forms is used for carrying the indication information; wherein if the MN and the SN are in a Multi-RAT Dual Connectivity, MR-DC, scenario, the inter-node signaling message is a secondary node modification request message in a secondary node modification process initiated by the MN”, in lines 7-16. The addition made to the claims introduce new issue which requires further consideration and / or search.

Applicant argued that, see page 13 paragraph 3, filed February 8, 2022 with respect to claims 1, 11 and 21, “…As stated above, the Examiner is thanked for indicating the allowance of claims 4, 10, 18 and 24. Accordingly, claim 1 is amended to incorporate a part of elements of claim 4, claim 9 is amended to incorporate a part of elements of claim 10, claim 15 is amended to incorporate a part of elements of claim 18, and claim 23 is amended to incorporate a part of elements of claim 24. … Furthermore, amended claims 9, 15 and 23 of present application include similar features as discussed with reference to the claim 1, and thus the amended claims 9, 15 and 23 are patentable over 3GPP122, 3GPP105 and 3GPP169 based upon aforementioned reasons. 


In response to applicant's argument, the examiner respectfully disagrees with the argument above.
		Applicant did not include all the limitation of the respectfully subject matter of claims 4, 10, 18 and 24. The claim limitations were considered as a whole and not as presented in the After Final. Examiner needs to perform an updated search and an updated office action/rejection need to be issue.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469